On appeals by defendant R. Hoe & Co., Inc., from an order made the 6th day of October, 1938, directing its examination before trial and from an order made the 25th day of November, 1938, denying its motion to vacate the *842examination and discovery and inspection of its records, orders in so far as appealed from affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Johns ton and Adel, JJ., concur. On appeal by defendant Boudinot Atterbury from order made the 6th day of October, 1938, 'directing his examination before trial and discovery and inspection of various records, order in so far as appealed from affirmed, without costs; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell and Adel, JJ., concur; Johnston, J., dissents and votes to reverse the order directing the examination before trial of defendant Atterbury and a discovery and inspection of various records for the reasons stated in Chance v. Guaranty Trust Company of New York (ante, pp, 840, 841), decided herewith.